DETAILED ACTION
Claims 1-16 are pending as amended on 09/14/21,
claims 5 & 9-16 being withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on July 6, 2022 is acknowledged.  Claim 5, drawn to Species B, and claims 9-16, drawn to Groups II-VI, are hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Priewasser et al., US 2019/0252254.
With regard to claims 1-2, the prior art teaches a known method for pressing a protective film (4) to a wafer (W) containing bumps on its main surface & a peripheral edge without bumps, wherein a pressing member (22) compresses the film in a thickness direction against the wafer/bumps & a peripheral support member (21) to protect the bumps (throughout, e.g. abstract, [0045 & FIGS. 1-12]).
With regard to claim 3, the support member is also shown to be parallel to the wafer surface [FIGS. 5-7 & 11-12].
With regard to claims 6-7, the protective film can be heated into a plastic state [0036, 0045].


Claims 1-3 & 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashishita et al., WO 2013/021644 (machine translation provided).
With regard to claims 1-2, the prior art teaches a known method for pressing a protective film (10) to a wafer (20) containing bumps on its main surface & a peripheral edge without bumps, wherein a pressing member (22) compresses the film in a thickness direction against the wafer/bumps & a peripheral support member (30) to protect the bumps (throughout, e.g. abstract, [0073 & FIGS. 2C-2E, 6-7]).
With regard to claim 3, the support member is also shown to be parallel to the wafer surface [FIG. 2C].
With regard to claims 6-7, the protective film can be heated into a plastic state [0073].
With regard to claim 8, the protective film thickness is also shown to be greater than the bump height [FIGS. 2-5 & 6-7], wherein the bumps may be 15-100% of the thickness of the softening layer of the protective film [0013].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Priewasser et al., US 2019/0252254.
With regard to claim 4, Figures 7 & 12 appear to show that the exemplary vertical distance between the main surface of the wafer & the pressing member is larger than the vertical distance between the peripheral support member & the pressing member, wherein the pressing member is also said to protrude downward & cooperate with compression at the peripheral support member [0215] and thus if not already understood, making the distance in question smaller would at least have been obvious to one of ordinary skill in the art, in order to provide enhanced compression of the film at an edge.
With regard to claim 8, Figures 5-9 & 11-12 appear to show that the exemplary protective film thickness is no less than half the bump height as claimed (and indeed appears to be greater than the bump height, encapsulating said bumps), wherein the film is also said to be preferably 80 – 150 microns in thickness and thick enough to protect the wafer and conform well to the bumps [0133-0134], and the bumps are said to be preferably 70 – 150 microns in thickness [0141], wherein meeting the claimed thickness ratio if not already understood would at least have been obvious to one of ordinary skill in the art, in order to provide enhanced conformation/encapsulation.


Examiner also notes US 2010/0038009 & JP 2012-099622
as relevant to the pending claims


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745